 1   GRODSKY & OLECKI LLP
 2   Allen B. Grodsky (SBN 111064)
     allen@thegolawfirm.com
 3
     Tim B. Henderson (SBN 281159)
 4   tim@thegolawfirm.com
     2001 Wilshire Boulevard, Suite 210
 5
     Santa Monica, California 90403
 6   Telephone: (310) 315-3009
     Facsimile: (310) 315-1557
 7

 8   Attorneys for Defendants
     Toddy Inc. and Todrick Hall
 9

10
                            UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12

13    Stephen M. Land Jr.,
                                                  Case No. 2:18-cv-02822-R (JPRx)
14                  Plaintiff,
15             v.                                  STIPULATED PROTECTIVE
                                                   ORDER
16    Toddy Inc., et al.
17                  Defendants.
18

19

20      1.     A. PURPOSES AND LIMITATIONS
21           Discovery in this action is likely to involve production of confidential,
22   proprietary, or private information for which special protection from public disclosure
23   and from use for any purpose other than prosecuting this litigation may be warranted.
24   Accordingly, the parties hereby stipulate to and petition the Court to enter the
25   following Stipulated Protective Order. The parties acknowledge that this Order does
26   not confer blanket protections on all disclosures or responses to discovery and that
27   the protection it affords from public disclosure and use extends only to the limited
28   information or items that are entitled to confidential treatment under the applicable
     legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 1
     that this Stipulated Protective Order does not entitle them to file confidential
 2
     information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 3
     followed and the standards that will be applied when a party seeks permission from
 4
     the court to file material under seal.
 5
           B. GOOD CAUSE STATEMENT
 6
           This action is likely to involve personal and confidential information about the
 7
     parties and potentially third parties for which special protection from public disclosure
 8
     and from use for any purpose other than prosecution of this action is warranted. Such
 9
     confidential and proprietary materials and information consist of, among other things,
10
     confidential financial information, information regarding confidential business
11
     practices, or other confidential and personal matters (including information
12
     implicating privacy rights of third parties), information otherwise generally
13
     unavailable to the public, or which may be privileged or otherwise protected from
14
     disclosure under state or federal statutes, court rules, case decisions, or common law.
15
     Accordingly, to expedite the flow of information, to facilitate the prompt resolution
16
     of disputes over confidentiality of discovery materials, to adequately protect
17
     information the parties are entitled to keep confidential, to ensure that the parties are
18
     permitted reasonable necessary uses of such material in preparation for and in the
19
     conduct of trial, to address their handling at the end of the litigation, and serve the
20
     ends of justice, a protective order for such information is justified in this matter. It is
21
     the intent of the parties that information will not be designated as confidential for
22
     tactical reasons and that nothing be so designated without a good faith belief that it
23
     has been maintained in a confidential, non-public manner, and there is good cause
24
     why it should not be part of the public record of this case.
25
     2.    DEFINITIONS
26
           2.1    Action: this pending federal law suit.
27
           2.2    Challenging Party: a Party or Non-Party that challenges the
28
                                                 2
     designation of information or items under this Order.
 1
           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 2
     how it is generated, stored or maintained) or tangible things that qualify for protection
 3
     under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 4
     Cause Statement.
 5
           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 6
     support staff).
 7
           2.5    Designating Party: a Party or Non-Party that designates information or
 8
     items that it produces in disclosures or in responses to discovery as
 9
     “CONFIDENTIAL.”
10
           2.6    Disclosure or Discovery Material: all items or information, regardless
11
     of the medium or manner in which it is generated, stored, or maintained (including,
12
     among other things, testimony, transcripts, and tangible things), that are produced or
13
     generated in disclosures or responses to discovery in this matter.
14
           2.7    Expert: a person with specialized knowledge or experience in a matter
15
     pertinent to the litigation who has been retained by a Party or its counsel to serve as
16
     an expert witness or as a consultant in this Action.
17
           2.8    House Counsel: attorneys who are employees of a party to this Action.
18
     House Counsel does not include Outside Counsel of Record or any other outside
19
     counsel.
20
           2.9    Non-Party: any natural person, partnership, corporation, association, or
21
     other legal entity not named as a Party to this action.
22
           2.10 Outside Counsel of Record: attorneys who are not employees of a party
23
     to this Action but are retained to represent or advise a party to this Action and have
24
     appeared in this Action on behalf of that party or are affiliated with a law firm which
25
     has appeared on behalf of that party, and includes support staff.
26
           2.11 Party: any party to this Action, including all of its officers, directors,
27
     employees, consultants, retained experts, and Outside Counsel of Record (and their
28
                                                3
     support staffs).
 1
           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 2
     Discovery Material in this Action.
 3
           2.13 Professional Vendors: persons or entities that provide litigation support
 4
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5
     demonstrations, and organizing, storing, or retrieving data in any form or medium)
 6
     and their employees and subcontractors.
 7
           2.14 Protected Material:       any Disclosure or Discovery Material that is
 8
     designated as “CONFIDENTIAL.”
 9
           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
10
     from a Producing Party.
11
     3.    SCOPE
12
           The protections conferred by this Stipulation and Order cover not only
13
     Protected Material (as defined above), but also (1) any information copied or extracted
14
     from Protected Material; (2) all copies, excerpts, summaries, or compilations of
15
     Protected Material; and (3) any testimony, conversations, or presentations by Parties
16
     or their Counsel that might reveal Protected Material.
17
           Any use of Protected Material at trial shall be governed by the orders of the
18
     trial judge. This Order does not govern the use of Protected Material at trial.
19
     4.    DURATION
20
           Even after final disposition of this litigation, the confidentiality obligations
21
     imposed by this Order shall remain in effect until a Designating Party agrees
22
     otherwise in writing or a court order otherwise directs. Final disposition shall be
23
     deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
24
     or without prejudice; and (2) final judgment herein after the completion and
25
     exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
26
     including the time limits for filing any motions or applications for extension of time
27
     pursuant to applicable law.
28
                                                4
     5.    DESIGNATING PROTECTED MATERIAL
 1
           5.1         Exercise of Restraint and Care in Designating Material for Protection.
 2
     Each Party or Non-Party that designates information or items for protection under this
 3
     Order must take care to limit any such designation to specific material that qualifies
 4
     under the appropriate standards. The Designating Party must designate for protection
 5
     only those parts of material, documents, items, or oral or written communications that
 6
     qualify so that other portions of the material, documents, items, or communications
 7
     for which protection is not warranted are not swept unjustifiably within the ambit of
 8
     this Order.
 9
           Mass, indiscriminate, or routinized designations are prohibited. Designations
10
     that are shown to be clearly unjustified or that have been made for an improper
11
     purpose (e.g., to unnecessarily encumber the case development process or to impose
12
     unnecessary expenses and burdens on other parties) may expose the Designating Party
13
     to sanctions.
14
           If it comes to a Designating Party’s attention that information or items that it
15
     designated for protection do not qualify for protection, that Designating Party must
16
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
17
           5.2         Manner and Timing of Designations. Except as otherwise provided in
18
     this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
19
     stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
20
     under this Order must be clearly so designated before the material is disclosed or
21
     produced.
22
           Designation in conformity with this Order requires:
23
                 (a)     for information in documentary form (e.g., paper or electronic
24
     documents, but excluding transcripts of depositions or other pretrial or trial
25
     proceedings), that the Producing Party affix at a minimum, the legend
26
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
27
     contains protected material. If only a portion or portions of the material on a page
28
                                                   5
     qualifies for protection, the Producing Party also must clearly identify the protected
 1
     portion(s) (e.g., by making appropriate markings in the margins).
 2
           A Party or Non-Party that makes original documents available for inspection
 3
     need not designate them for protection until after the inspecting Party has indicated
 4
     which documents it would like copied and produced. During the inspection and before
 5
     the designation, all of the material made available for inspection shall be deemed
 6
     “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 7
     copied and produced, the Producing Party must determine which documents, or
 8
     portions thereof, qualify for protection under this Order. Then, before producing the
 9
     specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
10
     to each page that contains Protected Material. If only a portion or portions of the
11
     material on a page qualifies for protection, the Producing Party also must clearly
12
     identify the protected portion(s) (e.g., by making appropriate markings in the
13
     margins).
14
                 (b) for testimony given in depositions that the Designating Party identify
15
     the Disclosure or Discovery Material on the record, before the close of the deposition
16
     all protected testimony.
17
                 (c) for information produced in some form other than documentary and for
18
     any other tangible items, that the Producing Party affix in a prominent place on the
19
     exterior of the container or containers in which the information is stored the legend
20
     “CONFIDENTIAL.” If only a portion or portions of the information warrants
21
     protection, the Producing Party, to the extent practicable, shall identify the protected
22
     portion(s).
23
           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
24
     failure to designate qualified information or items does not, standing alone, waive the
25
     Designating Party’s right to secure protection under this Order for such material.
26
     Upon timely correction of a designation, the Receiving Party must make reasonable
27
     efforts to assure that the material is treated in accordance with the provisions of this
28
                                                6
     Order.
 1
     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2
           6.1    Timing of Challenges.        Any Party or Non-Party may challenge a
 3
     designation of confidentiality at any time that is consistent with the Court’s
 4
     Scheduling Order.
 5
           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 6
     resolution process under Local Rule 37.1 et seq.
 7
           6.3    The burden of persuasion in any such challenge proceeding shall be on
 8
     the Designating Party. Frivolous challenges, and those made for an improper purpose
 9
     (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
10
     expose the Challenging Party to sanctions. Unless the Designating Party has waived
11
     or withdrawn the confidentiality designation, all parties shall continue to afford the
12
     material in question the level of protection to which it is entitled under the Producing
13
     Party’s designation until the Court rules on the challenge.
14
     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
15
           7.1    Basic Principles. A Receiving Party may use Protected Material that is
16
     disclosed or produced by another Party or by a Non-Party in connection with this
17
     Action only for prosecuting, defending, or attempting to settle this Action. Such
18
     Protected Material may be disclosed only to the categories of persons and under the
19
     conditions described in this Order. When the Action has been terminated, a Receiving
20
     Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
21
           Protected Material must be stored and maintained by a Receiving Party at a
22
     location and in a secure manner that ensures that access is limited to the persons
23
     authorized under this Order.
24
           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
25
     otherwise ordered by the court or permitted in writing by the Designating Party, a
26
     Receiving    Party    may      disclose   any   information    or    item   designated
27
     “CONFIDENTIAL” only to:
28
                                                7
              (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 1
     as employees of said Outside Counsel of Record to whom it is reasonably necessary
 2
     to disclose the information for this Action;
 3
              (b) the officers, directors, and employees (including House Counsel) of the
 4
     Receiving Party to whom disclosure is reasonably necessary for this Action;
 5
              (c) Experts (as defined in this Order) of the Receiving Party to whom
 6
     disclosure is reasonably necessary for this Action and who have signed the
 7
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 8
              (d) the court and its personnel;
 9
              (e) court reporters and their staff;
10
              (f) professional jury or trial consultants, mock jurors, and Professional
11
     Vendors to whom disclosure is reasonably necessary for this Action and who have
12
     signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
13
              (g) the author or recipient of a document containing the information or a
14
     custodian or other person who otherwise possessed or knew the information;
15
              (h) during their depositions, witnesses, and attorneys for witnesses, in the
16
     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
17
     requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
18
     not be permitted to keep any confidential information unless they sign the
19
     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
20
     agreed by the Designating Party or ordered by the Court. Pages of transcribed
21
     deposition testimony or exhibits to depositions that reveal Protected Material may be
22
     separately bound by the court reporter and may not be disclosed to anyone except as
23
     permitted under this Stipulated Protective Order; and
24
              (i) any mediator or settlement officer, and their supporting personnel,
25
     mutually agreed upon by any of the parties engaged in settlement discussions.
26
     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
27
     OTHER LITIGATION
28
                                                 8
           If a Party is served with a subpoena or a court order issued in other litigation
 1
     that compels disclosure of any information or items designated in this Action as
 2
     “CONFIDENTIAL,” that Party must:
 3
               (a) promptly notify in writing the Designating Party. Such notification shall
 4
     include a copy of the subpoena or court order;
 5
               (b) promptly notify in writing the party who caused the subpoena or order
 6
     to issue in the other litigation that some or all of the material covered by the subpoena
 7
     or order is subject to this Protective Order. Such notification shall include a copy of
 8
     this Stipulated Protective Order; and
 9
               (c) cooperate with respect to all reasonable procedures sought to be pursued
10
     by the Designating Party whose Protected Material may be affected.
11
           If the Designating Party timely seeks a protective order, the Party served with
12
     the subpoena or court order shall not produce any information designated in this action
13
     as “CONFIDENTIAL” before a determination by the court from which the subpoena
14
     or order issued, unless the Party has obtained the Designating Party’s permission. The
15
     Designating Party shall bear the burden and expense of seeking protection in that court
16
     of its confidential material and nothing in these provisions should be construed as
17
     authorizing or encouraging a Receiving Party in this Action to disobey a lawful
18
     directive from another court.
19
     9.    A    NON-PARTY’S          PROTECTED        MATERIAL        SOUGHT        TO    BE
20
     PRODUCED IN THIS LITIGATION
21
               (a) The terms of this Order are applicable to information produced by a
22
     Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
23
     produced by Non-Parties in connection with this litigation is protected by the
24
     remedies and relief provided by this Order. Nothing in these provisions should be
25
     construed as prohibiting a Non-Party from seeking additional protections.
26
               (b) In the event that a Party is required, by a valid discovery request, to
27
     produce a Non-Party’s confidential information in its possession, and the Party is
28
                                                9
     subject to an agreement with the Non-Party not to produce the Non-Party’s
 1
     confidential information, then the Party shall:
 2
                  (1) promptly notify in writing the Requesting Party and the Non-Party
 3
     that some or all of the information requested is subject to a confidentiality agreement
 4
     with a Non-Party;
 5
                  (2) promptly provide the Non-Party with a copy of the Stipulated
 6
     Protective Order in this Action, the relevant discovery request(s), and a reasonably
 7
     specific description of the information requested; and
 8
                  (3) make the information requested available for inspection by the Non-
 9
     Party, if requested.
10
               (c) If the Non-Party fails to seek a protective order from this court within
11
     14 days of receiving the notice and accompanying information, the Receiving Party
12
     may produce the Non-Party’s confidential information responsive to the discovery
13
     request. If the Non-Party timely seeks a protective order, the Receiving Party shall
14
     not produce any information in its possession or control that is subject to the
15
     confidentiality agreement with the Non-Party before a determination by the court.
16
     Absent a court order to the contrary, the Non-Party shall bear the burden and expense
17
     of seeking protection in this court of its Protected Material.
18
     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
20
     Protected Material to any person or in any circumstance not authorized under this
21
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
22
     writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
23
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
24
     persons to whom unauthorized disclosures were made of all the terms of this Order,
25
     and (d) request such person or persons to execute the “Acknowledgment and
26
     Agreement to Be Bound” that is attached hereto as Exhibit A.
27
     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
28
                                                10
     PROTECTED MATERIAL
 1
           When a Producing Party gives notice to Receiving Parties that certain
 2
     inadvertently produced material is subject to a claim of privilege or other protection,
 3
     the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 4
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 5
     may be established in an e-discovery order that provides for production without prior
 6
     privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 7
     parties reach an agreement on the effect of disclosure of a communication or
 8
     information covered by the attorney-client privilege or work product protection, the
 9
     parties may incorporate their agreement in the stipulated protective order submitted
10
     to the court.
11
     12.   MISCELLANEOUS
12
           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
13
     person to seek its modification by the Court in the future.
14
           12.2 Right to Assert Other Objections. By stipulating to the entry of this
15
     Protective Order no Party waives any right it otherwise would have to object to
16
     disclosing or producing any information or item on any ground not addressed in this
17
     Stipulated Protective Order. Similarly, no Party waives any right to object on any
18
     ground to use in evidence of any of the material covered by this Protective Order.
19
           12.3 Filing Protected Material. A Party that seeks to file under seal any
20
     Protected Material must comply with Civil Local Rule 79-5. Protected Material may
21
     only be filed under seal pursuant to a court order authorizing the sealing of the specific
22
     Protected Material at issue. If a Party's request to file Protected Material under seal is
23
     denied by the court, then the Receiving Party may file the information in the public
24
     record unless otherwise instructed by the court.
25
     13.   FINAL DISPOSITION
26
           After the final disposition of this Action, as defined in paragraph 4, within 60
27
     days of a written request by the Designating Party, each Receiving Party must return
28
                                                11
     all Protected Material to the Producing Party or destroy such material. As used in this
 1
     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
 2
     summaries, and any other format reproducing or capturing any of the Protected
 3
     Material. Whether the Protected Material is returned or destroyed, the Receiving Party
 4
     must submit a written certification to the Producing Party (and, if not the same person
 5
     or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 6
     category, where appropriate) all the Protected Material that was returned or destroyed
 7
     and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 8
     compilations, summaries or any other format reproducing or capturing any of the
 9
     Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
10
     archival copy of all pleadings, motion papers, trial, deposition, and hearing
11
     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
12
     reports, attorney work product, and consultant and expert work product, even if such
13
     materials contain Protected Material. Any such archival copies that contain or
14
     constitute Protected Material remain subject to this Protective Order as set forth in
15
     Section 4 (DURATION).
16
     14.   Any violation of this Order may be punished by any and all appropriate
17
     measures including, without limitation, contempt proceedings and/or monetary
18
     sanctions.
19

20
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21

22
     DATED: January 16, 2019
23
                                                    ___________________________
24                                                  Hon. Manuel L. Real
                                                    United States District Judge
25

26

27

28
                                               12
                                          EXHIBIT A
 1
               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3
           I, _____________________________ [print or type full name], of
 4
     _________________ [print or type full address], declare under penalty of perjury that
 5
     I have read in its entirety and understand the Stipulated Protective Order that was
 6
     issued by the United States District Court for the Central District of California in the
 7
     case of Land v. Toddy Inc., Case No. 2:18-cv-02822-R. I agree to comply with and
 8
     to be bound by all the terms of this Stipulated Protective Order and I understand and
 9
     acknowledge that failure to so comply could expose me to sanctions and punishment
10
     in the nature of contempt. I solemnly promise that I will not disclose in any manner
11
     any information or item that is subject to this Stipulated Protective Order to any
12
     person or entity except in strict compliance with the provisions of this Order.
13
           I further agree to submit to the jurisdiction of the United States District Court
14
     for the Central District of California for the purpose of enforcing the terms of this
15
     Stipulated Protective Order, even if such enforcement proceedings occur after
16
     termination of this action. I hereby appoint __________________________ [print or
17
     type full name] of _______________________________________ [print or type full
18
     address and telephone number] as my California agent for service of process in
19
     connection with this action or any proceedings related to enforcement of this
20
     Stipulated Protective Order.
21
     Date: ______________________________________
22
     City and State where sworn and signed: _________________________________
23

24
     Printed name: _______________________________
25

26
     Signature: __________________________________
27

28
                                               13
